DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Owens on 3 May, 2022.
The application has been amended as follows: 
In claim 1, on line 6, delete “capturing” and insert --configured to capture--
In claim 1, on line 7, after “wireless transceiver”, delete “transmits” and insert --is configured to transmit--
	In claim 1, on line 10, delete “are” and insert --is--
In claim 1, at the end of line 10 insert a new line. On the new line, insert --wherein the outer surface is smooth, and wherein a diameter of the outer surface at the second portion is uniform --
Cancel claims 6 and 18-20. 
In claim 7, on line 1, delete “6” and replace it with --1--
Add new claim 21, reading --The wireless endoscope of claim 1, further comprising: 
a rechargeable battery connected to and powering the light, camera and wireless transceiver--
Election/Restrictions
Claims 1-5, 7-17 and 21 are allowable. 
The restriction requirement among Species A-K as set forth in the Office action mailed on 13 May, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, as no claims are currently withdrawn, no claims are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-5, 7-17 and 21 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a wireless endoscope comprising: 
	a first portion comprising a light source and a lens proximate the light source, the light source and lens configured to be inserted into a body, 
	a camera configured to capture video content through the lens, 
	a second portion connected to the first portion, the second portion having a wireless transceiver, the wireless transceiver configured to transmit the video content to a receiver with a display device, 
	wherein an outer surface of the first and second portions is smooth and cylindrically shaped, and a diameter of the outer surface at the second portion is uniform. 
Yarush et al. (USPN 5,879,289) teaches the above except that the outer surface of the first and second portions is smooth and cylindrically shaped, or that a diameter of the outer surface at the second portion is uniform, or the transceiver. Yarush instead only teaches the diameter of the outer surface at the first portion is cylindrically shaped, and a transmitter instead of the transceiver. 
Kazakevich et al. (US PGPUB 2011/0018988) teaches the above except that the outer surface of the first and second portions is smooth, or that a diameter of the outer surface at the second portion is uniform. Kazakevich instead teaches diameter of the outer surface at the second portion comprises ridges and protrusions, and does not have uniform diameter. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazakevich et al. (US PGPUB 2011/0018988)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795